Exhibit 10.3

 

PARTIAL TERMINATION OF AND SECOND AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 2)

 

THIS PARTIAL TERMINATION OF AND SECOND AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AGREEMENT (LEASE NO. 2) (this “Amendment”) is made and entered into as of
August 1, 2010 by and among each of the parties identified on the signature
pages hereof as a landlord (collectively, “Landlord”) and each of the parties
identified on the signature pages hereof as a tenant (jointly and severally,
“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 2), dated as of August 4, 2009, as amended by that certain
Partial Termination of and First Amendment to Amended and Restated Master Lease
Agreement (Lease No. 2), dated as of November 1, 2009 (as so amended, “Amended
Lease No. 2”), Landlord leases to Tenant, and Tenant leases from Landlord, the
Leased Property (this and other capitalized terms used but not otherwise defined
herein having the meanings given such terms in Amended Lease No. 2), all as more
particularly described in Amended Lease No. 2; and

 

WHEREAS, on or about the date hereof, SPTIHS Properties Trust has sold certain
real property and related improvements, as follows: (i) the Ainsworth Care
Center located at 143 North Fullerton, Ainsworth, Nebraska and more particularly
described on Exhibit A-30 to Amended Lease No. 2 (the “Ainsworth Property”),
(ii) the Exeter Care Center located at 425 South Empire Avenue, Exeter, Nebraska
and more particularly described on Exhibit A-32 to Amended Lease No. 2 (the
“Exeter Property”) and (iii) Logan Valley Manor located at 1035 Diamond Street,
Lyons, Nebraska and more particularly described on Exhibit A-34 to Amended Lease
No. 2 (the “Logan Valley Manor Property” and, together with the Ainsworth
Property and the Exeter Property, collectively, the “Nebraska Sale Properties”);
and

 

WHEREAS, in connection with the sale of the Nebraska Sale Properties, Landlord
and Tenant wish to amend Amended Lease No. 2 to terminate Amended Lease No. 2
with respect to the Nebraska Sale Properties;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective

 

--------------------------------------------------------------------------------


 

as of the date hereof, Amended Lease No. 2 is hereby amended as follows:

 

1.             Partial Termination of Lease.  Amended Lease No. 2 is terminated
with respect to the Nebraska Sale Properties and neither Landlord nor Tenant
shall have any further rights or liabilities thereunder with respect to the
Nebraska Sale Properties from and after the date hereof, except for those rights
and liabilities which by their terms survive the termination of Amended Lease
No. 2.

 

2.             Definition of Minimum Rent.  The defined term “Minimum Rent” set
forth in Section 1.68 of Amended Lease No. 2 is deleted in its entirety and
replaced with the following:

 

“Minimum Rent”  shall mean the sum of Forty-Eight Million, Seven Hundred
Ninety-Four Thousand, Eight Hundred Thirty-Four and 59/100 Dollars
($48,794,834.59) per annum.

 

3.             Schedule 1.  Schedule 1 to Amended Lease No. 2 is deleted in its
entirety and replaced with Schedule 1 attached hereto.

 

4.             Exhibit A.  Exhibit A to Amended Lease No. 2 is amended by
deleting each of Exhibit A-30, Exhibit A-32 and Exhibit A-34 attached thereto in
their respective entireties and replacing each of them with “Intentionally
Deleted.”

 

5.             Ratification.  As amended hereby, Amended Lease No. 2 is ratified
and confirmed.

 

 

[Remainder of page intentionally left blank;

signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as a sealed instrument as of the date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

SPTIHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

SPTMNR PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

O.F.C. CORPORATION

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

SNH CHS PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

CCC OF KENTUCKY TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

3

--------------------------------------------------------------------------------


 

 

 

LEISURE PARK VENTURE LIMITED PARTNERSHIP

 

 

 

 

 

By:

CCC Leisure Park Corporation,

 

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

David J. Hegarty

 

 

 

 

President

 

 

 

 

 

CCDE SENIOR LIVING LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

CCOP SENIOR LIVING LLC

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

CCC PUEBLO NORTE TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

CCC RETIREMENT COMMUNITIES II, L.P.

 

 

 

 

 

By:

Crestline Ventures LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

David J. Hegarty

 

 

 

 

President

 

 

 

 

 

CCC INVESTMENTS I, L.L.C.

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

4

--------------------------------------------------------------------------------


 

 

 

CCC FINANCING I TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

CCC FINANCING LIMITED, L.P.

 

 

 

 

 

By:

CCC Retirement Trust,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

 

David J. Hegarty

 

 

 

 

President

 

 

 

 

 

SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

 

 

 

 

HRES1 PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty

 

 

 

President

 

5

--------------------------------------------------------------------------------


 

 

 

TENANT:

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

 

 

 

 

FS TENANT HOLDING COMPANY TRUST

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

 

 

 

 

FS COMMONWEALTH LLC

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

 

 

 

 

FS PATRIOT LLC

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Bruce J. Mackey Jr.

 

 

 

President

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROPERTY-SPECIFIC INFORMATION

 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 

Ashton Gables in Riverchase
2184 Parkway Lake Drive

Birmingham, AL 35244

 

2009

 

N/A

 

08/01/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-2

 

Lakeview Estates

2634 Valleydale Road

Birmingham, AL 35244

 

2009

 

N/A

 

08/01/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-3

 

Forum at Pueblo Norte

7090 East Mescal Street

Scottsdale, AZ  85254

 

2005

 

$

11,470,312

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-4

 

La Salette Health and

Rehabilitation Center

537 East Fulton Street

Stockton, CA  95204

 

2005

 

$

7,726,002

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-5

 

Thousand Oaks Health Care Center

93 West Avenida de Los Arboles

Thousand Oaks, CA  91360

 

2005

 

$

8,087,430

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-6

 

Skyline Ridge Nursing &

Rehabilitation Center

515 Fairview Avenue

Canon City, CO  81212

 

2005

 

$

4,104,100

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-7

 

Springs Village Care Center

110 West Van Buren Street

Colorado Springs, CO  80907

 

2005

 

$

4,799,252

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-8

 

Willow Tree Care Center

2050 South Main Street

Delta, CO  81416

 

2005

 

$

4,310,982

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-9

 

Cedars Healthcare Center

1599 Ingalls Street

Lakewood, CO  80214

 

2005

 

$

6,964,007

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-10

 

Millcroft

255 Possum Park Road

Newark, DE  19711

 

2005

 

$

11,410,121

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-11

 

Forwood Manor

1912 Marsh Road

Wilmington, DE  19810

 

2005

 

$

13,446,434

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-12

 

Foulk Manor South

407 Foulk Road

Wilmington, DE  19803

 

2005

 

$

4,430,251

 

01/11/2002

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A-13

 

Shipley Manor

2723 Shipley Road

Wilmington, DE  19810

 

2005

 

$

9,333,057

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-14

 

Forum at Deer Creek

3001 Deer Creek

Country Club Blvd.

Deerfield Beach, FL  33442

 

2005

 

$

12,323,581

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-15

 

Springwood Court

12780 Kenwood Lane

Fort Myers, FL  33907

 

2005

 

$

2,577,612

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-16

 

Fountainview

111 Executive Center Drive

West Palm Beach, FL  33401

 

2005

 

$

7,920,202

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-17

 

Morningside of Athens

1291 Cedar Shoals Drive

Athens, GA  30605

 

2006

 

$

1,560,026

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-18

 

Marsh View Senior Living

7410 Skidaway Road

Savannah, GA  31406

 

2007

 

$

2,108,378

 

11/01/2006

 

8.25

%

 

 

 

 

 

 

 

 

 

 

 

 

A-19

 

Pacific Place

20937 Kane Avenue

Pacific Junction, IA  51561

 

2005

 

$

848,447

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-20

 

West Bridge Care &

Rehabilitation

1015 West Summit Street

Winterset, IA  50273

 

2005

 

$

3,157,928

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-21

 

Meadowood Retirement Community

2455 Tamarack Trail

Bloomington, IN  47408

 

2009

 

N/A

 

11/01/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-22

 

Woodhaven Care Center

510 West 7th Street

Ellinwood, KS  67526

 

2005

 

$

2,704,674

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-23

 

Lafayette at Country Place

690 Mason Headley Road

Lexington, KY  40504

 

2005

 

$

4,928,052

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-24

 

Lexington Country Place

700 Mason Headley Road

Lexington, KY  40504

 

2005

 

$

8,893,947

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-25

 

Braintree Rehabilitation

Hospital

250 Pond Street

Braintree, MA  02184

 

N/A

 

N/A

 

10/01/2006

 

9

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A-26

 

New England Rehabilitation

Hospital

2 Rehabilitation Way

Woburn, MA  01801

 

N/A

 

N/A

 

10/01/2006

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-27

 

HeartFields at Bowie

7600 Laurel Bowie Road

Bowie, MD  20715

 

2005

 

$

2,436,102

 

10/25/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-28

 

HeartFields at Frederick

1820 Latham Drive

Frederick, MD  21701

 

2005

 

$

2,173,971

 

10/25/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-29

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-30

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-31

 

Morys Haven

1112 15th Street

Columbus, NE  68601

 

2005

 

$

2,440,714

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-32

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-33

 

Wedgewood Care Center

800 Stoeger Drive

Grand Island, NE  68803

 

2005

 

$

4,000,565

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-34

 

Intentionally deleted.

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

A-35

 

Crestview Healthcare Center

1100 West First Street

Milford, NE  68405

 

2005

 

$

2,284,407

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-36

 

Utica Community Care Center

1350 Centennial Avenue

Utica, NE  68456

 

2005

 

$

1,950,325

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-37

 

Leisure Park

1400 Route 70

Lakewood, NJ  08701

 

2005

 

$

14,273,446

 

01/07/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-38

 

Franciscan Manor

71 Darlington Road

Patterson Township, Beaver Falls, PA  15010

 

2006

 

$

4,151,818

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-39

 

Mount Vernon of Elizabeth

145 Broadlawn Drive

Elizabeth, PA  15037

 

2006

 

$

2,332,574

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-40

 

Overlook Green

5250 Meadowgreen Drive

Whitehall, PA  15236

 

2006

 

$

3,878,300

 

10/31/2005

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-41

 

Myrtle Beach Manor

9547 Highway 17 North

Myrtle Beach, SC  29572

 

2005

 

$

6,138,714

 

01/11/2002

 

10

%

 

--------------------------------------------------------------------------------


 

Exhibit

 

Property Address

 

Base Gross
Revenues
(Calendar
Year)

 

Base Gross
Revenues
(Dollar Amount)

 

Commencement
Date

 

Interest
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

A-42

 

Morningside of Anderson

1304 McLees Road

Anderson, SC  29621

 

2006

 

$

1,381,775

 

11/19/2004

 

9

%

 

 

 

 

 

 

 

 

 

 

 

 

A-43

 

Heritage Place at Boerne

120 Crosspoint Drive

Boerne, TX  78006

 

2009

 

N/A

 

02/07/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-44

 

Forum at Park Lane

7831 Park Lane

Dallas, TX  75225

 

2005

 

$

13,620,931

 

01/11/2002

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-45

 

Heritage Place at Fredericksburg

96 Frederick Road

Fredericksburg, TX  78624

 

2009

 

N/A

 

02/07/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-46

 

Greentree Health &

Rehabilitation Center

70 Greentree Road

Clintonville, WI  54929

 

2005

 

$

3,038,761

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-47

 

Pine Manor Health Care Center

Village of Embarrass

1625 East Main Street

Clintonville, WI  54929

 

2005

 

$

4,337,113

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-48

 

ManorPointe - Oak Creek Independent Senior Apartments and

Meadowmere -
Mitchell Manor - Oak Creek

700 East Stonegate Drive and 701 East Puetz Road

Oak Creek, WI  53154

 

2009

 

N/A

 

01/04/2008

 

8

%

 

 

 

 

 

 

 

 

 

 

 

 

A-49

 

River Hills West

Healthcare Center

321 Riverside Drive

Pewaukee, WI  53072

 

2005

 

$

9,211,765

 

12/31/2001

 

10

%

 

 

 

 

 

 

 

 

 

 

 

 

A-50

 

The Virginia Health &

Rehabilitation Center

1451 Cleveland Avenue

Waukesha, WI  53186

 

2005

 

$

6,128,045

 

12/31/2001

 

10

%

 

--------------------------------------------------------------------------------